Title: To Thomas Jefferson from Samuel Huntington, 10 February 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia Feby 10. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 9th. Instant ascertaining the number of men exclusive of Commissioned Officers for the Continental Army the next Campaign to be 35. 211. which Congress deem necessary for the service of the present Year the Quota of each State being specified in the Act.
You will observe that all the Men belonging to each State respectively now in the public service and whose time of Service does not expire before the last day of September next, whether they compose the Battallions in the line of the several States, those of the additional Corps including the guards, the artillery and horse, or the Regimented artificers in the department of the Quarter Master General and Commissary General of Military Stores are to be credited to their respective States and accounted as part of their Quotas and each State is required to furnish their respective Deficiencies of their Quotas as above stated on or before the first Day of April next.
You may expect to receive as soon as possible from the Commander in Chief or his order, an accurate return of the Troops now in service belonging to the state which will ascertain the deficiency to be furnished by the States respectively agreeable to the act enclosed.
As the Quotas apportioned to each State may be supposed not to be exactly Just you will observe Congress have made provision to pay the Expence any State hath incurred or may incur by furnishing more than their Just proportion of men.
It is recommended to each State respectively in the strongest Terms punctually to comply with this Acquisition by furnishing their respective Quotas of Men compleat without loss of Time.
Many powerful motives too obvious to need enumeration conspire to urge the propriety, policy, and necessity of having a respectable Army ready to take the field early in the spring.
Vigorous exertions and a respectable Army in the field are the most sure means to prevent the necessity of another Campaign on the one hand, or on the other to crown it with the desired success and put a period to the Contest upon honourable Terms.
I have the honour to be &c.

S. Huntington President

